     Case 2:20-cv-00884-DLR Document 1 Filed 05/06/20 Page 1 of 16



 Clifford P. Bendau, II (AZ Bar No. 030204)
 Christopher J. Bendau (AZ Bar No. 032981)
 Bendau & Bendau PLLC
 P.O. Box 97066
 State Bar No. 030204
 Fax: (480) 304-3805
 cliffordbendau@bendaulaw.com
 Phone: (480) 382-5176

 Attorney for Plaintiff Weeks

                            IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF ARIZONA


Tina Weeks Michael McDonald & Cassandra
Magdaleno, individually and on behalf of
others similarly situated,                                Case No. 2:19-cv-04703-JJT

               Plaintiff,

v.                                                        ORIGINAL COLLECTIVE ACTION
                                                          COMPLAINT
Matrix Absence Management, Inc., an Arizona
Company,
                                                          Jury Trial Demanded
               Defendant.



         Plaintiffs Tina Weeks, Michael McDonald, and Cassandra Magdaleno (herein collectively,

 “Plaintiffs”), individually and on behalf of others similarly situated, files this Original Collective

 Action Complaint against Matrix Absence Management, Inc., an Arizona corporation (“Matrix”)

 (herein, “Defendant”), and in support state the following:

                                       Nature of the Lawsuit

         1.     Defendant is a subsidiary of Tokio Marine Holdings, Inc., which is a Japanese

 Corporation list on the Tokyo stock exchange.




                                                   1
  Case 2:20-cv-00884-DLR Document 1 Filed 05/06/20 Page 2 of 16



         2.       Defendant is “one of the top [t]hird [p]arty administrators of disability and leave of

absence claims” in the United States.1

         3.       Defendant partners with employers to administer and “speed up the processing

time” to process disability and leave of absence claims filed by their customers’ employees.2

         4.       As a third-party absence management administrator, Defendant’s core functions

include processing disability and leave of absence claims within contractual timeframes.3

         5.       Defendant employed Plaintiffs and other non-management employees (“Claims

Examination Employees”) to process disability and leave claims within contractual timeframes.

         6.       Defendant employed Plaintiffs and other Claims Examination Employees to

process disability and leave of absence claims within contractual time frames under various job

titles that include one of the following terms: “Claims Examiner” or “Absence Management

Specialist.”4

         7.       Defendant paid Claims Examination Employees a salary.

         8.       Defendant’s Claims Examination Employees regularly worked over 40 hours per

work week.


1 www.linkedin.com/jobs/view/claims-examiner-i-loa-fmla-at-matrix-absence-management-167329721/ (containing

job description for “Claims Examiner I, LOA/FMLA” position posted on social media website by Defendant, touting
that Defendant is “is one of the top Third-Party administrators of disability and leave of absence claims”) (last visited
April 28, 2020).
2 s3.amazonaws.com/mckesson/documents/McKesson-How-to-File-an-STD-or-FMLA-Claim-Long.pdf (last visited
April 28, 2020).
3 s3.amazonaws.com/mckesson/documents/McKesson-How-to-File-an-STD-or-FMLA-Claim-Long.pdf (providing

that “McKesson has contracted with Matrix Absence Management (Matrix), a division of Reliance Standard Life
Insurance Company, to administer the Short Term Disability (STD) and Family Medical Leave Act (FMLA)
programs.”) (last visited April 28, 2020); rsli.wd5.myworkdayjobs.com/en-US/MATRIXJobs/job/Hawthorne-
NY/Absence-Management-Specialist_R522 (containing “Absence Management Specialist” job description providing
that position determines eligibility based on “clients policies while meeting timelines.”) (last visited April 28, 2020).
4 See e.g. https://bizstanding.com/p/matrix+absence+management-54205327 (providing list of employees who
worked for Defendant, including individuals who worked under the job title of “Integrated Claims Examiner,” “STD
Claims Examiner,” “LTD Claims Examiner,” “Absence Management Specialist,” “Sr. Long Term Disability
Examiner,” “Integrated Claims Examiner ((LOA),” “Integrated Disability Claims Examiner,” “Short-Term Disability
Claims Examiner II,” “Claims Examiner II-LOA,” and several other “Claims Examiner” job titles.


                                                           2
  Case 2:20-cv-00884-DLR Document 1 Filed 05/06/20 Page 3 of 16



        9.      Defendant classified Claims Examination Employees as exempt from state and

federal overtime laws and did not pay them overtime when they worked over 40 hours in individual

workweeks.

        10.     Plaintiffs and other Claims Examination Employees’ primary job duty consisted of

reviewing employee disability and leave of absence claims against predetermined guidelines to

determine eligibility to determine benefit eligibility within contractual time frames (“Claims

Review Work”).

        11.     The Claims Review Work primarily performed by Plaintiffs and other Claims

Examination Employees is non-exempt work.

        12.     Because Defendant’s Claims Examination Employees primarily performed non-

exempt work, Defendant violated the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et

seq., by failing to pay them overtime when they worked over 40 hours in individual workweeks.

        13.     Plaintiffs bring this action on behalf of themselves and other similarly situated

Claims Examination Employees, who, due to Defendant’s misclassification scheme, were not paid

all earned overtime pay for time they worked in excess of forty (40) hours in individual work

weeks in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.

                                      Jurisdiction and Venue

        14.     The Court has subject matter jurisdiction under 28 U.S.C. § 1331 because Plaintiff’s

FLSA claims arise under federal law. 29 U.S.C. § 216(b).

        15.     Venue is proper in this District under 28 U.S.C. § 1391 because the events forming

the basis of this suit occurred in this District.

                                              The Parties

        16.     Plaintiff Weeks is an individual residing in Phoenix, Arizona.


                                                    3
  Case 2:20-cv-00884-DLR Document 1 Filed 05/06/20 Page 4 of 16



       17.     Plaintiff McDonald is an individual residing in Surprise, Arizona.

       18.     Plaintiff Magdaleno is an individual residing in Lochbuie, Colorado.

       19.     Defendant is an Arizona Corporation.

       20.     Defendant’s principal place of business is in Phoenix, Arizona.

                                       Factual Allegations

       21.     Plaintiff Weeks worked for Defendant as a Claims Examination Employee from

June 2014 to December 2018.

       22.     Plaintiff McDonald worked for Defendant as a Claims Examination Employee from

November 2016 to September 2019.

       23.     Plaintiff Magdaleno worked for Defendant as a Claims Examination Employee

from November 2016 to September 2019.

       24.     During her employment with Defendant, Plaintiff Weeks primarily performed

Claims Review Work.

       25.     During her employment with Defendant, Plaintiff Weeks did not hold a bachelor’s

or associate’s degree in any field from a college or university.

       26.     During her employment with Defendant, Plaintiff Weeks’ job duties did not include

regularly directing the work of two or more employees.

       27.     During her employment with Defendant, Plaintiff Weeks did not have the authority

to hire, fire, suspend or otherwise discipline any of Defendant’s other employees.

       28.     During her employment with Defendant, Plaintiff Weeks’ primary job duty was not

managing Defendant’s business or any subdivision of Defendant’s business.




                                                 4
  Case 2:20-cv-00884-DLR Document 1 Filed 05/06/20 Page 5 of 16



       29.        During her employment with Defendant, Plaintiff Weeks’s job duties were routine

and rote and did not include the exercise of discretion and independent judgment with respect to

matters of significance.

       30.        During her employment with Defendant, Plaintiff Weeks could not waive or deviate

from Defendant’s established policies or procedures in performing Claims Review Work without

prior approval.

       31.        During her employment with Defendant, Plaintiff Weeks’s job duties did not

involve developing, reviewing, or evaluating the business policies of Defendant or Defendant’s

customers.

       32.        During her employment with Defendant, Plaintiff Weeks’s job duties did not

involve formulating, interpreting or implementing management policies for Defendant or

Defendant’s customers.

       33.        During her employment with Defendant, Plaintiff Weeks’s job duties did not

involve formulating, interpreting or implementing operating practices for Defendant or

Defendant’s customers.

       34.        During her employment with Defendant, Defendant required Plaintiff Weeks to

perform her job duties in accordance with its corporate policies, procedures, guidelines, and

guidelines embedded in Defendant’s computer software.

       35.        During her employment with Defendant, Plaintiff Weeks’s job duties did not

involve creating or drafting the corporate policies, procedures, and guidelines pertaining to Claims

Review Work.




                                                  5
  Case 2:20-cv-00884-DLR Document 1 Filed 05/06/20 Page 6 of 16



       36.     During her employment with Defendant, Plaintiff Weeks’s job duties did not

involve assessing liability and assigning percentages of fault to parties, evaluating bodily

injuries, negotiating final settlements, or setting and adjusting reserves for claims.

       37.     During her employment with Defendant, Plaintiff Weeks’s job duties did not

involve planning the short-term or long-term business objectives of Defendant or Defendant’s

customers.

       38.     During his employment with Defendant, Plaintiff McDonald primarily performed

Claims Review Work.

       39.     During his employment with Defendant, Plaintiff McDonald did not hold a

bachelor’s or associate’s degree in any field from a college or university.

       40.     During his employment with Defendant, Plaintiff McDonald’s job duties did not

include regularly directing the work of two or more employees.

       41.     During his employment with Defendant, Plaintiff McDonald did not have the

authority to hire, fire, suspend or otherwise discipline any of Defendant’s other employees.

       42.     During his employment with Defendant, Plaintiff McDonald’s primary job duty

was not managing Defendant’s business or any subdivision of Defendant’s business.

       43.     During his employment with Defendant, Plaintiff McDonald’s job duties were

routine and rote and did not include the exercise of discretion and independent judgment with

respect to matters of significance.

       44.     During his employment with Defendant, Plaintiff McDonald could not waive or

deviate from Defendant’s established policies or procedures in performing Claims Review Work

without prior approval.




                                                 6
  Case 2:20-cv-00884-DLR Document 1 Filed 05/06/20 Page 7 of 16



       45.     During his employment with Defendant, Plaintiff McDonald’s job duties did not

involve developing, reviewing, or evaluating the business policies of Defendant or Defendant’s

customers.

       46.     During his employment with Defendant, Plaintiff McDonald’s job duties did not

involve formulating, interpreting or implementing management policies for Defendant or

Defendant’s customers.

       47.     During his employment with Defendant, Plaintiff McDonald’s job duties did not

involve formulating, interpreting or implementing operating practices for Defendant or

Defendant’s customers.

       48.     During his employment with Defendant, Defendant required Plaintiff McDonald to

perform his job duties in accordance with its corporate policies, procedures, guidelines, and

guidelines embedded in Defendant’s computer software.

       49.      During his employment with Defendant, Plaintiff McDonald’s job duties did not

involve creating or drafting the corporate policies, procedures, and guidelines pertaining to Claims

Review Work.

       50.     During his employment with Defendant, Plaintiff McDonald’s job duties did not

involve assessing liability and assigning percentages of fault to parties, evaluating bodily

injuries, negotiating final settlements, or setting and adjusting reserves for claims.

       51.     During his employment with Defendant, Plaintiff McDonald’s job duties did not

involve planning the short-term or long-term business objectives of Defendant or Defendant’s

customers.

       52.     During her employment with Defendant, Plaintiff Magdaleno primarily performed

Claims Review Work.


                                                 7
  Case 2:20-cv-00884-DLR Document 1 Filed 05/06/20 Page 8 of 16



       53.     During her employment with Defendant, Plaintiff Magdaleno did not hold a

bachelor’s or associate’s degree in any field from a college or university.

       54.     During her employment with Defendant, Plaintiff Magdaleno’s job duties did not

include regularly directing the work of two or more employees.

       55.     During her employment with Defendant, Plaintiff Magdaleno did not have the

authority to hire, fire, suspend or otherwise discipline any of Defendant’s other employees.

       56.     During her employment with Defendant, Plaintiff Magdaleno’s primary job duty

was not managing Defendant’s business or any subdivision of Defendant’s business.

       57.     During her employment with Defendant, Plaintiff Magdaleno’s job duties were

routine and rote and did not include the exercise of discretion and independent judgment with

respect to matters of significance.

       58.     During her employment with Defendant, Plaintiff Magdaleno could not waive or

deviate from Defendant’s established policies or procedures in performing Claims Review Work

without prior approval.

       59.     During her employment with Defendant, Plaintiff Magdaleno’s job duties did not

involve developing, reviewing, or evaluating the business policies of Defendant or Defendant’s

customers.

       60.     During her employment with Defendant, Plaintiff Magdaleno’s job duties did not

involve formulating, interpreting or implementing management policies for Defendant or

Defendant’s customers.

       61.     During her employment with Defendant, Plaintiff Magdaleno’s job duties did not

involve formulating, interpreting or implementing operating practices for Defendant or

Defendant’s customers.



                                                 8
  Case 2:20-cv-00884-DLR Document 1 Filed 05/06/20 Page 9 of 16



        62.    During her employment with Defendant, Defendant required Plaintiff Magdaleno

to perform her job duties in accordance with its corporate policies, procedures, guidelines, and

guidelines embedded in Defendant’s computer software.

        63.     During her employment with Defendant, Plaintiff Magdaleno’s job duties did not

involve creating or drafting the corporate policies, procedures, and guidelines pertaining to Claims

Review Work.

        64.    During her employment with Defendant, Plaintiff Magdaleno’s job duties did not

involve assessing liability and assigning percentages of fault to parties, evaluating bodily

injuries, negotiating final settlements, or setting and adjusting reserves for claims.

        65.    During her employment with Defendant, Plaintiff Magdaleno’s job duties did not

involve planning the short-term or long-term business objectives of Defendant or Defendant’s

customers.

        66.    Defendant suffered Plaintiff Weeks to work over 40 hours in one or more individual

workweeks during the last three years.

        67.    During her employment with Defendant, Plaintiff Weeks worked over 40 hours in

one or more individual workweeks during the last three (3) years.

        68.    Defendant classified Plaintiff Weeks as exempt from the overtime provisions of the

FLSA.

        69.    Defendant paid Plaintiff Weeks a salary.

        70.    When Plaintiff Weeks worked over 40 hours in individual workweeks, Defendant

did not pay Plaintiff Weeks overtime at one and one-half times her regular rate of pay.

        71.    During her employment, Plaintiff Weeks was an “employee” of Defendant as

defined by the FLSA in 29 U.S.C. § 203(e).


                                                 9
 Case 2:20-cv-00884-DLR Document 1 Filed 05/06/20 Page 10 of 16



       72.     During her employment, Defendant was Plaintiff Weeks’s “employer” as defined

under the FLSA in § 203(d).

       73.     Defendant suffered Plaintiff McDonald to work over 40 hours in one or more

individual workweeks McDonald during the last three years.

       74.     During his employment with Defendant, Plaintiff McDonald worked over 40 hours

in one or more individual work McDonald during the last three (3) years.

       75.     Defendant classified Plaintiff McDonald as exempt from the overtime provisions

of the FLSA.

       76.     Defendant paid Plaintiff McDonald a salary.

       77.     When Plaintiff McDonald worked over 40 hours in individual workweeks,

Defendant did not pay Plaintiff McDonald overtime at one and one-half times his regular rate of

pay.

       78.     During his employment, Plaintiff McDonald was an “employee” of Defendant as

defined by the FLSA in 29 U.S.C. § 203(e).

       79.     During his employment, Defendant was Plaintiff McDonald’s “employer” as

defined under the FLSA in § 203(d).

       80.     Defendant suffered Plaintiff Magdaleno to work over 40 hours in one or more

individual workweeks during the last three years.

       81.     During her employment with Defendant, Plaintiff Magdaleno worked over 40 hours

in one or more individual workweeks during the last three (3) years.

       82.     Defendant classified Plaintiff Magdaleno as exempt from the overtime provisions

of the FLSA.

       83.     Defendant paid Plaintiff Magdaleno a salary.



                                               10
 Case 2:20-cv-00884-DLR Document 1 Filed 05/06/20 Page 11 of 16



       84.     When Plaintiff Magdaleno worked over 40 hours in individual workweeks

Defendant did not pay Plaintiff Magdaleno overtime at one and one-half times her regular rate of

pay.

       85.     During her employment, Plaintiff Magdaleno was an “employee” of Defendant as

defined by the FLSA in 29 U.S.C. § 203(e).

       86.     During her employment, Defendant was Plaintiff Magdaleno’s “employer” as

defined under the FLSA in § 203(d).

       87.     Defendant is an “enterprise” as defined by the FLSA in 29 U.S.C. § 203(r)(1).

       88.     Defendant is an enterprise engaged in commerce or in the production of goods for

commerce as defined by the FLSA in 29 U.S.C. § 203(s)(1)(A).

       89.     Defendant has made more than $500,000 in sales made or business done in each of

the last three calendar years.

       90.     During her employment, Plaintiff Weeks was an “employee” of Defendant as

defined by the FLSA in 29 U.S.C. § 203(e).

       91.     During her employment, Defendant was Plaintiff Weeks’s “employer” as defined

under the FLSA in § 203(d).

                                 Collective Action Allegations

       92.     Plaintiffs bring their FLSA claim as a collective action.

       93.     Plaintiffs’ FLSA Consent Forms are attached hereto as Exhibit A.

       94.     The Collective is defined as follows:

       All individuals employed by Defendant as Claims Examination Employees over
       the last three years who were paid a salary and classified as exempt (“Collective
       Action Members”).




                                                11
 Case 2:20-cv-00884-DLR Document 1 Filed 05/06/20 Page 12 of 16



       95.     Plaintiff Weeks is similarly situated to the potential Collective Action Members

because they were paid the same and performed the same primary job duties.

       96.     Plaintiff McDonald is similarly situated to the potential Collective Action Members

because they were paid the same and performed the same primary job duties.

       97.     Plaintiff Magdaleno is similarly situated to the potential Collective Action

Members because they were paid the same and performed the same primary job duties.

       98.     On information and belief, in the last three years, Defendant has employed at least

100 individuals who performed the same primary duties as Plaintiff Weeks.

       99.     On information and belief, in the last three years, Defendant has employed at least

100 individuals who performed the same primary duties as Plaintiff McDonald.

       100.    On information and belief, in the last three years, Defendant has employed at least

100 individuals who performed the same primary duties as Plaintiff Magdaleno.

       101.    During their employment, Defendant was Collective Action Members’ “employer”

as defined by the FLSA, § 203(d).

       102.    Of Defendant’s employees who performed the same primary job duties as Plaintiff

in the last three years, Defendant classified some or all as exempt from the overtime provisions of

the FLSA and paid them a salary.

       103.    Of Defendant’s employees classified as exempt and who performed the same

primary duties as Plaintiff in the last three years, some or all worked over 40 hours in one or more

individual workweeks.

       104.    Defendant maintained one or more common job descriptions for Claims

Examination Employees.




                                                12
 Case 2:20-cv-00884-DLR Document 1 Filed 05/06/20 Page 13 of 16



        105.   Defendant has names and addresses for potential Collective Action Members in its

payroll or personnel records.

        106.   Defendant has email addresses for potential Collective Action Members in its

payroll or personnel records.

        107.   Defendant has phone numbers for potential Collective Action Members in its

payroll or personnel records.

        108.   Defendant was aware or should have been aware that the FLSA required it to pay

potential Collective Action Members overtime if they primarily performed non-exempt work.

                                           COUNT I
                          Violation of the Fair Labor Standards Act
                                      (Collective Action)

        109.   Plaintiffs incorporate here the previous allegations of this Complaint.

        110.   This count arises from Defendant’s violations of the FLSA by failing to pay

overtime to Plaintiffs and the Collective Action Members at one and one-half times their regular

rates when they worked over 40 hours in individual workweeks.

        111.   Plaintiff Weeks was not exempt from the overtime provisions of the FLSA.

        112.   Plaintiff McDonald was not exempt from the overtime provisions of the FLSA.

        113.   Plaintiff Magdaleno was not exempt from the overtime provisions of the FLSA.

        114.   Collective Action Members were not exempt from the overtime provisions of the

FLSA.

        115.   Plaintiff Weeks was directed by Defendant to work, and did work, over 40 hours in

one or more individual workweeks.

        116.   Plaintiff McDonald was directed by Defendant to work, and did work, over 40

hours in one or more individual workweeks.



                                                13
 Case 2:20-cv-00884-DLR Document 1 Filed 05/06/20 Page 14 of 16



       117.     Plaintiff Magdaleno was directed by Defendant to work, and did work, over 40

hours in one or more individual workweeks.

       118.     Other Collective Action Members were directed by Defendant to work, and did

work, over 40 hours in one or more individual workweeks.

       119.     Defendant paid Plaintiff Weeks a salary and no overtime compensation.

       120.     Defendant paid Plaintiff McDonald a salary and no overtime compensation.

       121.     Defendant paid Plaintiff Magdaleno a salary and no overtime compensation.

       122.     Defendant paid other Collective Action Members a salary and no overtime

compensation.

       123.     Defendant violated the FLSA by failing to pay overtime to Plaintiff Weeks at one

and one-half times her regular rate of pay when she worked over 40 hours in one or more individual

workweeks.

       124.     Defendant violated the FLSA by failing to pay overtime to Plaintiff McDonald at

one and one-half times her regular rate of pay when she worked over 40 hours in one or more

individual workweeks.

       125.     Defendant violated the FLSA by failing to pay overtime to Plaintiff Magdaleno at

one and one-half times her regular rate of pay when she worked over 40 hours in one or more

individual workweeks.

       126.     Defendant violated the FLSA by failing to pay overtime to other Collective Action

Members at one and one-half times their regular rates of pay when they worked over 40 hours in

one or more individual workweeks.

       127.     Defendant’s failure to pay Plaintiffs and other similarly situated persons one and

one-half times their regular rate for all time worked over 40 hours in a workweek was willful.



                                                14
 Case 2:20-cv-00884-DLR Document 1 Filed 05/06/20 Page 15 of 16



       WHEREFORE, Plaintiffs, individually and on behalf of the Collective Action Members,

seek a judgment against Defendant as follows:

       A.     An Order designating this lawsuit as a Collective Action under the FLSA and

              permitting the issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly

              situated individuals;

       B.     All unpaid overtime wages due to Plaintiffs and the Collective Action Members;

       C.     Pre-judgment and post-judgment interest;

       D.     Liquidated damages equal to the unpaid overtime compensation due;

       E.     Reasonable attorneys’ fees and costs incurred in filing and prosecuting this lawsuit;

              and

       F.     Such other relief as the Court deems appropriate.

       Jury Demand

       Plaintiff demands a trial by jury.



                                                     DATED this 5th of May, 2020

                                                     /s/ Clifford P. Bendau, II

                                                     CLIFFORD P. BENDAU, II
                                                     CHRISTOPHER J. BENDAU
                                                     The Bendau Law Firm, PLLC
                                                     P.O. Box 97066
                                                     State Bar No. 030204
                                                     Fax: (480) 382-5176
                                                     cliffordbendau@bendaulaw.com
                                                     Phone: (480) 382-5176




                                                15
Case 2:20-cv-00884-DLR Document 1 Filed 05/06/20 Page 16 of 16




                                        TRAVIS M. HEDGPETH*
                                        The Hedgpeth Law Firm, PC
                                        3050 Post Oak Blvd., Suite 510
                                        Houston, Texas 77056
                                        P: (281) 572-0727
                                        travis@hedgpethlaw.com

                                        JACK L. SIEGEL*
                                        Texas Bar No. 24070621
                                        Siegel Law Group PLLC
                                        4925 Greenville, Suite 600
                                        Dallas, Texas 75206
                                        P: (214) 790-4454
                                        www.4overtimelawyer.com

                                        *Application for admission pro hac vice
                                        forthcoming

                                        Attorneys for Plaintiffs and Others
                                        Similarly Situated




                                   16
